IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-10-00107-CV

                             IN RE TRENT ALVON SMITH


                                     Original Proceeding



                              MEMORANDUM OPINION


       Trent Alvon Smith seeks a writ of mandamus compelling Respondent, the

Honorable Robyn Flowers, District Clerk of Walker County, to file his “Petition for

Texas Torts Claim.”1 We will deny Smith’s request for mandamus relief.

               When a district clerk refuses to accept a pleading for filing, the
       party should attempt to file the pleading directly with the district judge,
       explaining in a verified motion that the clerk refused to accept the
       pleading for filing. Should the district judge refuse to accept the pleading
       for filing, this Court would have jurisdiction under our mandamus power
       to direct the district judge to file the pleading.




1
      We apply Rule of Appellate Procedure 2 to disregard numerous deficiencies in Smith’s
mandamus pleadings, including his failure to serve copies on Respondent Flowers. See TEX. R. APP. P. 2,
9.5.
In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding) (citation

and footnote omitted) (quoting In re Bernard, 993 S.W.2d 453, 455 (Tex. App.—Houston

[1st Dist.] 1999, orig. proceeding) (O’Connor, J., concurring)).

        Here, there is no indication that Smith followed this procedure. Accordingly, we

deny his mandamus petition.2



                                                                FELIPE REYNA
                                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed April 7, 2010
[OT06]




2
        Smith also filed a motion for leave to file his mandamus petition. That motion is dismissed as
moot. See TEX. R. APP. P. 52 cmt. (“The requirement of a motion for leave in original proceedings is
repealed.”); In re McGee, 213 S.W.3d 405, 406 n.2 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding)
(per curiam).


In re Smith                                                                                      Page 2